Simmons, Justice.
The official report will show the pleadings and evidence in this case. It will also show that this case was twice tried by a jury in a justice’s court, who returned the same verdict both times. This court, in the case of Windsor vs. Cruise, 79 Ga. 635, ruled that where *340there had been two or more concurrent verdicts, a reviewing court would construe the evidence more favorably to the verdict than it would upon a first verdict. Taking this rule for our guidance, we think that the judge of the superior court erred in granting this second new trial. The evidence of the plaintiff and his witnesses abundantly sustains the finding of the jury. They had a right to believe the plaintiff’s theory of the case in preference to the defendant’s. The credibility of the witnesses was for the jury entirely, and we do not think that the court ought to have assumed, especially after the second verdict, the responsibility cast on the jnry by the law, and set their verdict aside.
Judgment reversed.